Citation Nr: 1225415	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability, to include congestive heart failure, angina, transient ischemic attack, hypertension, and cardiomyopathy (a heart disability).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this claim is now with the RO in Indianapolis, Indiana.

In April 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include depression and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's heart disability did not have onset during active service or within one year of separation for active service, and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including cardiovascular disease and hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

Service treatment reports are absent for any complaints of, or treatment for, any high blood pressure or other heart conditions.  A report of medical examination from October 1981 (2 months prior to separation from active service) indicated normal clinical evaluations of the heart and vascular system.  In an associated report of medical history, the Veteran indicated that he did not have or had ever had high or low blood pressure or heart trouble.

A service treatment report from November 1981 revealed the Veteran's blood pressure measured at 100/62.

These records, overall, provide highly probative evidence against these claims as they tend to show no hypertension or other heart problems during service.

The Veteran's earliest diagnoses and treatment of heart disabilities are reflected in a treatment report from December 2007.  These diagnoses come over two decades after separation from active service.  This long lapse of time is strong evidence against a finding that any heart disability had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The only evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims (Court) categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matters of whether a current heart disability is related to service approximately three decades ago is clearly a matter that is far removed from the realm of lay expertise.  The Veteran has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case.

Of significance, the Veteran has also alleged that he was treated in Germany for his heart disability while in active service.  The Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the positive evidence (his statements) must be weighed against the evidence unfavorable to his claim (the post-service treatment records and the service treatment records), all of which provide highly probative evidence against this claim, indicating a problem that began years after service with no connection to service.  Although the Veteran may be competent to make these assertions regarding seeking treatment in service, the fact that he failed to note this problem until years after service provides very probative evidence against his claim that he has had a heart condition for these many years.  There is no indication of missing medical records from service.    

Critically, it also calls into question the Veteran's credibility with respect to his allegations that he has had such pathology since service.  The Board finds that the lack of objective documentation of these alleged complaints upon separation, coupled with the lack of complaints of a heart condition for over two decades thereafter, serves to impeach the Veteran's credibility with respect to these recollections of experiencing heart problems in service and since service.  In short, the contemporaneous in-service record showing no complaints of high blood pressure or any other heart condition, and the lack of the reporting of post-service heart problems for many years, clearly outweigh the Veteran's recollection of events.

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether a current heart disability is related to his service.

The Board has reviewed the Veteran's extensive treatment records and Social Security Administration records, however, these records do not provide any additional evidence favorable to the Veteran's claims for service connection for a heart disability.

Finally, since there is no evidence that the Veteran suffered from hypertension or cardiovascular disease within one year of discharge, the provisions of 38 C.F.R.  § 3.307 and § 3.309 are inapplicable.

Hence, the preponderance of the evidence of record is against a grant of service connection for a heart disability and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, VA has not obtained a medical opinion as to whether the Veteran's current heart disability had onset during service or is otherwise etiologically related to his service.  The record is absent for any evidence of the second element discussed in McLendon, an event, injury, or disease occurring in service or within a presumptive period.  For that matter, there is no competent evidence of record of any association between the Veteran's current heart disability and his service.

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, as in this case, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

For these reasons, the Board declines to afford the Veteran a VA examination or obtain medical opinions in this case.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Indeed, during April 2012 hearing, the Veteran repeatedly ensured the undersigned that there were no outstanding treatment reports not already of record.  See Hearing Transcript.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for a heart disability is denied.


REMAND

As discussed above, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).

Indeed, the Veteran contends that his bilateral hearing loss and tinnitus are the result of his active service as a Utility Repairman with noise exposure from air conditioning and heating units, generators, and turbine engines.  He also alleges that while being assigned to the 71st Ordinance Unit in Germany, his Combat Support Unit was exposed to firing of weapons and heavy artillery.  A February 2009 VA outpatient treatment report indicated a diagnosis of hearing loss and tinnitus, however, it is unclear whether the Veteran has a hearing disability for VA compensation purposes.

As such, given the indication, however slight, of an association between service and a hearing loss disability as indicated in his VA treatment reports, the Veteran should be afforded a VA audiology examination.

Acquired Psychiatric Disorder

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2011).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2011).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor. Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements. Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id.

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, nor does he so contend.  In addition, his alleged in-service stressors have not been corroborated.  

The Veteran has a history of psychiatric treatment.  A VA treatment report from April 2009 indicated his diagnosis of depression.  In a separation report of medical examination from October 1981, an abnormal, clinical psychiatric examination was noted.  While PTSD and depression were not specifically noted, the examination report did indicate drug and alcohol abuse.  Based on the above, there is at least an indication, however slight, of an association between the Veteran's current psychiatric disability and his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has presented statements concerning his in-service stressors.  A VA outpatient treatment report indicating that the Veteran "experiences nightmares and has flashbacks to war in sleep," is unclear as to what "war" the Veteran is making reference to.  Additional information from the Veteran is requested.      

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that the claimed stressor is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor.

Beyond the above, the Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Indeed, the Veteran has perfected a claim for service connection for depression, which is reflected on the title page of this decision.  As such, the Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however diagnosed.

As such, with consideration of the claim on appeal pursuant to the Clemons and McLendon decision, and the amendment to the VA regulations, the Board further finds that a medical opinion is necessary to decide the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

If the Veteran does not have a bilateral hearing disability for VA compensation purposes or tinnitus, the examiner should so state.

The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus, if any, had onset in service, or were caused or aggravated by the Veteran's active military service.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the incurrence of the claimed disability, specifically, his complaints of noise exposure in service, resulting hearing difficulties and ringing in the ears.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2. Ask the Veteran to provide more information regarding his claimed stressors in service.  In particular, the Board wants much more information from the Veteran regarding the events which cause his nightmares and flashbacks, including the date of this "event" or "events" and where he was stationed at the time.

3. Thereafter, the Veteran should be afforded a psychiatric examination for the purpose of determining the etiology of his current psychiatric disorder(s), if any.  The examiner should note the diagnosis, or diagnoses, of any current psychiatric disorder(s), to include PTSD and depression, if any.

Following the examination, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that:

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD (does the Veteran have PTSD); and

c) that the Veteran's PTSD symptoms are related to the claimed stressor.

d) Whether any currently diagnosed psychiatric disorder first manifested during the Veteran's active service from August 1980 to January 1982 or whether any currently diagnosed psychiatric disorder is causally related to events during a period of active service.

The examiner's opinion must address all psychiatric diagnoses of record, to include whether the Veteran manifests PTSD and major depression.

The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  A complete rationale is required for all opinions rendered.  If the examiner cannot answer without resorting to speculation, he should explain why it would be speculative to respond.

4. Then, readjudicate the Veteran's claims with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO should also be completed.  

If the decision, with respect to the claims on appeal, remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


